

Exhibit 10.3


Description of Director Compensation Arrangements for the 12 month period ending
at the 2010
Annual Meeting of Shareholders


German American Bancorp, Inc. (the "Company"), compensates its directors for
their service to the Company and the Company's subsidiaries based on a
twelve-month period commencing with each year's annual reorganization meeting of
the Board.  The Governance/Nominating Committee made a recommendation with
respect to director compensation to the Board and the Board approved such
recommendation at its annual reorganization meeting on  June 29, 2009.


For services of directors during the current annual period that commenced at the
2009 annual meeting, the Company is compensating its directors, including the
CEO, through an annual retainer of $20,000 paid in cash during July 2009 in a
lump sum (which is earned regardless of the number of meetings held or attended,
and regardless of committee membership or attendance) and is paying an
additional attendance fee of $500 for each meeting of the Board that they attend
during this period.


In addition, those members of the Board (other than the CEO, who as a salaried
employee of the Company is ineligible) who serve on the board of directors
(including any regional advisory board) of at least one of the subsidiaries
receives additional compensation for his or her service to such subsidiaries in
the form of director/advisory fees for meetings actually attended of (i) $500
per meeting of the board of directors of German American Bancorp (our bank
subsidiary) or of any regional advisory board, and (ii) $250 per each meeting of
the board of directors of German American Financial Advisors & Trust Company and
German American Insurance, Inc.

 
 

--------------------------------------------------------------------------------

 